THAYER, J.,
dissenting: I respectfully dissent from the second part of the majority’s opinion. I would hold that the defendant abandoned his sweatshirt and drugs when he dissociated himself from them by tossing them aside before entering the Evans Fuel Mart. As a result, the search of his sweatshirt did not violate part I, article 19 of the New Hampshire Constitution. For that reason, I would affirm the decision of the Lebanon District Court (Cirone, J.).
When the police stopped Robert Kendall’s car, the defendant was seated in the passenger seat. He requested permission to leave the *383car when the police asked Kendall if they could conduct a search of the vehicle. The defendant got out of the car, reached back inside to retrieve the sweatshirt concealing marijuana, and then walked in the general direction of the Evans Fuel Mart. He tossed the sweatshirt and the marijuana aside, about forty feet from the front of the fuel mart, and then walked into the store. The sweatshirt containing the drugs landed in a remote area, approximately fifteen to twenty-five feet from a garbage dumpster. The drugs remained hidden from view by the sweatshirt.
On the basis of those facts, the district court reached two conclusions. First, it concluded that the defendant abandoned his property. It noted that the defendant dropped his sweatshirt and the marijuana in order to hide the illegal contraband from the police and reasoned that such behavior amounted to abandonment. Second, the district court concluded that the defendant intended to return to his sweatshirt when the police left the area. Therefore, the abandonment was only temporary.
The record offers strong support for the district court’s first conclusion. The objective facts prove that the defendant tossed his property aside in order to hide it from the police. More importantly, however, the record reveals that in hiding his property the defendant was attempting to dissociate himself from its illegal contents, hoping that the police would not find the drugs, or, if they did, that they would not link the drugs to him.
Courts regularly conclude that a defendant “abandons” property when he takes steps to dissociate himself from it in an effort to avoid police detection. E.g., United States v. Thomas, 864 F.2d 843, 846 (D.C. Cir. 1989); United States v. Williams, 569 F.2d 823, 826 (5th Cir. 1978); In re Baraka H., 8 Cal. Rptr. 2d 221, 226 (Ct. App. 1992); Commonwealth v. Johnson, 636 A.2d 656, 659 (Pa. Super. Ct.), appeal denied, 651 A.2d 534 (Pa. 1994). They reason that the defendant is disclaiming ownership of the property to avoid being caught and that such conduct amounts to abandonment. While the defendant might want to retrieve the property if the police do not discover it, he has no more than a hope that it will still be there when he returns. Williams, 569 F.2d at 826.
Williams is a good example of this approach. In Williams the defendant left a trailer containing drugs in a highway rest stop after being told that agents from the drug enforcement administration (DEA) might be following him. Id. at 824. After the defendant left the trailer, DEA agents searched it and found marijuana. Id. at 825. The Fifth Circuit ruled that the defendant had abandoned the trailer and therefore that the warrantless search was reasonable. *384Id. at 826. The court emphasized that the defendant was trying to distance himself from the marijuana in the event that DEA agents approached him. Id. It concluded that such behavior amounted to abandonment:
[The defendant] knew he was followed by government officers. His only conceivable purpose in leaving the trailer . . . was to rid himself of the vehicle with its incriminating contents. Perhaps, he retained a hope that he might accomplish two objects: the protection of himself from possession of evidence while he was pursued, and the chance of recovery of the trailer if neither the officers nor anyone else took it. . . . Such conduct is transparently an abandonment of the tight grip of ownership and reliance solely on the feeble hope of re-acquisition.

Id.

Similar reasoning should control this case. As in Williams, the defendant’s actions here indicate that he was trying to distance himself from the sweatshirt and the marijuana during the time he was a potential target of police questioning. He intended to disclaim ownership of his property, i.e., abandon it, in order to protect himself. The possibility that the defendant might be able to retrieve his property in the future does not prove that he intended, at the time he tossed it aside, to maintain an interest in it. At best, he retained a “feeble hope of re-acquisition.” Id.
The majority opinion takes a different approach, one which reflects an unreasonably narrow definition of abandonment. Rather than focus on all the facts in this case, the majority emphasizes only those facts which it believes demonstrate that the defendant intended to reclaim his property. Noting that there is no such thing as “temporary abandonment,” the majority then points to those facts and concludes that the defendant did not intend to abandon his sweatshirt or his drugs. While I agree that the defendant retained the hope of returning to claim the contraband if it went undetected, that fact does not affect the defendant’s intent to distance himself from the drugs at the time he threw them away, which, under the cases cited above, is sufficient to meet the definition of abandonment. Therefore, like the district court, I would take into account all the facts in this case and reach a different result.
In addition, I believe the facts found by the trial court prove the defendant abandoned his property. The majority cites two facts to bolster its contrary conclusion. First, it points out that the defendant gently tossed his sweatshirt and marijuana aside before entering the store. The majority apparently infers that the defen*385dant used care when tossing his sweatshirt because he planned to retrieve it in the future, suggesting that he did not intend to abandon it.
But isolating the gentle nature of the defendant’s toss ignores the context in which the defendant acted. The defendant removed his drugs from the car only after police received permission to conduct a search. In light of the police search, the only reasonable conclusion is that the defendant exercised care in tossing the sweatshirt aside so that the marijuana would stay covered, invisible to the police officers in the area. The gentle toss suggests that the defendant exercised care only in an effort to avoid detection.
Second, the majority emphasizes that the police searched the sweatshirt immediately. The majority implies that the police did not give the defendant a chance to return and claim the sweatshirt, making a finding of permanent abandonment impossible. While the majority is correct that if the police had waited to conduct a search there would be more evidence on the issue of abandonment, I do not believe any additional evidence is needed. The existing evidence convinces me that the defendant intended to abandon the sweatshirt and the drugs. First, the defendant retrieved his sweatshirt and then tossed it away only after police indicated that they were going to conduct a search. Since the defendant was responding to the search, a reasonable conclusion is that the defendant intended to dissociate himself from the drugs and abandoned his property. Second, the defendant disposed of the sweatshirt more than forty feet from his destination, an unlikely spot if he simply wanted to set it down while he went into the fuel mart. Finally, the defendant placed his sweatshirt in a remote area only fifteen feet away from a dumpster. If he had wanted to reclaim his property, he likely would have left it in an area less apt to be seen by others as containing discarded property.
The cases cited by the majority do not support its ruling. The majority relies heavily on Morton v. State, 897 A.2d 1385 (Md. 1979). In that case, the police suspected the defendant of robbery. Id. at 1387. They followed him into a recreation center, confronted him, and then asked that he accompany them outside. Id. When the officers told the defendant to bring a black leather jacket they had seen him wearing, the defendant responded that he had given the jacket to a cousin. Id. Not believing the defendant, the police searched the recreation center, found the jacket, and then searched the jacket pockets. Id. They found a gun and some drugs.
The court ruled that the defendant had not abandoned the jacket and, therefore, that the warrantless search was unreasonable. Id. at *3861389. The court emphasized that the defendant did not lose his expectation of privacy in the jacket just because he placed it in the recreation center. Id. at 1390.
Morton is easily distinguished from the instant case. In a recreation center, people toss their jackets aside with the specific intent of picking them up when they leave the building. I cannot draw the same conclusion about clothing left in a remote area, forty feet from the entrance to a fuel mart.
The majority also relies on Kelly v. State, 536 So. 2d 1113 (Fla. Dist. Ct. App. 1988). In that case, a police officer approached a group of people standing in a restaurant parking lot. Id. at 1113. The defendant was one member of the group and the officer recognized him from an encounter several nights earlier. As the officer approached, the defendant got into a car and drove off. Id. The officer asked the remaining group members about the defendant. They informed him that the defendant owned a bicycle parked nearby. The officer searched a backpack attached to the bicycle and found what he believed were drugs. Id. Based on that search, the officer arrested the defendant a few minutes later. Id.
Acknowledging that the case was a close one, the court concluded that the defendant had not abandoned the bicycle. Id. at 1114-15. The court reasoned that the defendant left the bicycle with friends, suggesting that he intended to return to it. Id. Unlike the defendant in Kelly, the defendant here did not leave his sweatshirt with friends. That fact alone distinguishes the two cases and supports a different result here.
In short, I believe that the defendant’s objective actions indicate that he intended to dissociate himself from his sweatshirt and marijuana, hoping that the police would not find the drugs, or, if they did, that they would not link the drugs to him. His intent was to abandon his property, even though he may have hoped to retrieve both the sweatshirt and the drugs after the police left the area. Accordingly, I would affirm the decision of the district court and hold that the search did not violate the State Constitution.
HORTON, J., joins in the dissent.